Luke[ J.
1. “One who merely cuts and hauls logs to a sawmill, and claims no title to such timber, cannot enforce a lien for furnishing supplies to a sawmill. ‘Lien laws, being in derogation of the common law, are to be strictly construed, and he who claims a lien must show that there was a contract, by the terms of which he is entitled to the lien he claims.’ The contract in this ease may have entitled the plaintiff to a laborer’s lien, but does not establish a lien for furnishing supplies to a sawmill.” Trapp v. Watters, 6 Ga. App. 480 (65 S. E. 306).
2. Under the foregoing ruling the trial court did not err in sustaining the defendant’s demurrer to the plaintiff’s affidavit and dismissing the foreclosure proceedings, it clearly appearing from the petition that the plaintiff was proceeding under section 3358 of the Civil Code of 1910.

Judgment, affirmed.


Broyles, O. J., and Bloodworth, J., concur.